Citation Nr: 0809437	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  03-07 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for surgical neck 
scarring as a residual of a retropharyngeal abscess.  

2.  Entitlement to service connection for residuals of a 
throat and neck injury (other than residual surgical neck 
scarring), to include retropharyngeal abscess manifested by 
mild dysphonia.


REPRESENTATION

Appellant represented by:	Michael A. Leonard, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO), 
located in Winston-Salem, North Carolina, which, in pertinent 
part, denied the above claim.

In December 2004, the veteran testified at a Video Conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the veteran's claims file.

This matter was previously before the Board in February 2006 
at which time the issue currently before the Board was 
adjudicated.  The veteran appealed the February 2006 Board 
decision to the United States Court of Appeals for Veterans 
Claims (Court).

In January 2007, the Secretary of Veterans Affairs 
(Secretary) and the veteran, through his representative, 
filed a Joint Motion For Remand.  The Court granted that 
motion in an Order dated later in January 2007.  The case was 
then returned to the Board in March 2007, at which time it 
was remanded for additional development.  It is now returned 
to the Board for appellate review.


FINDINGS OF FACT

1.  Residual surgical neck scarring is manifested as a result 
of the veteran's period of active service.

2.  Residuals of a throat and neck injury (other than 
surgical neck scarring), to include retropharyngeal abscess 
manifested by mild dysphonia, have not been shown to be 
etiologically related to the veteran's period of active 
service.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
residual surgical neck scarring have been met.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).

2.  The criteria for the establishment of service connection 
for residuals of a throat and neck injury (other than 
surgical scarring) to include retropharyngeal abscess 
manifested by mild dysphonia, are not met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000, 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007), 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007), 
requires VA to assist a claimant at the time that he or she 
files a claim for benefits.  As part of this assistance, VA 
is required to notify claimants of what they must do to 
substantiate their claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Specifically, the notice must include notice 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

By letters dated in June 2002, February 2007, and June 2007, 
the veteran was notified of the evidence not of record that 
was necessary to substantiate his claim.  He was told what 
information that he needed to provide, and what information 
and evidence that VA would attempt to obtain.  He was, in 
essence, told to submit all relevant evidence he had in his 
possession.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been 
satisfied.

With respect to the Dingess requirements, the claimant was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date by the letter 
dated in June 2007.  Adequate notice has been provided to the 
veteran prior to the transfer and certification of his case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  The veteran's relevant service and VA 
medical treatment records have been obtained.  He has been 
provided VA medical examinations.  There is no indication of 
any additional, relevant records that the RO failed to 
obtain.

The Board notes that the veteran's attorney, in a statement 
dated in November 2007, requested additional remand for an 
examination by a ear, nose, and throat (ENT) specialist.  The 
Board has reviewed the evidence of record including the 
August 2007 VA examination report and finds the record 
sufficient to render a decision.  In the prior Remand, the 
Board remanded the case to the RO for a "VA otolaryngology 
examination by a VA physician who has not previously examined 
him."  The Board did not, as the veteran's attorney 
contends, request that the examination be performed by an ENT 
physician.  Rather, the Board was merely identifying the type 
of examination to be conducted and specifying that the 
veteran examination be conducted by a qualified physician.  
In the present case, the veteran was provided a VA Nose, 
Sinus, Larynx, and Pharynx examination by a VA physician that 
specialized in Internal Medicine and who had not previously 
examined him.  There is nothing in the record to suggest that 
the physician was not qualified to examine the veteran or 
provide the requested opinion.  Furthermore, the physician 
supplied a detailed examination report that contained a 
thorough review of the veteran's service and post service 
medical history as well as a review of the claims folder and 
provided a detailed rationale for the decision reached.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.  


Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303 (2007).  

In addition, service connection may be granted for any 
disease diagnosed after service when all the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service medical reveal that in November 1969, 
he underwent specialized treatment for a retropharyngeal 
abscess.  A clinical record cover sheet shows that the 
abscess was due to an old injury, but that it was incurred in 
the line of duty.  It is noted that the veteran's neck was 
anesthetized, a transverse skin incision was made at the 
lower border of the thyroid cartilage, and the abscess was 
drained.  No complications from the procedure were noted.

The veteran's separation report of medical examination dated 
in December 1969 shows that upon clinical evaluation, the 
veteran's head, face, neck, mouth, throat, and skin were 
normal.  The associated separation report of medical history, 
also dated in December 1969, shows that the veteran indicated 
he had never had throat trouble or history of head injury.  
It is noted, however, that the veteran had an operation on 
the neck.

Subsequent to service, a January 2003 VA outpatient treatment 
record reveals that the veteran was treated for reported 
sleep apnea.  Physical examination revealed that the veteran 
had an abnormally "omega" shaped epiglottis, although his 
vocal cords moved well with no lesions.  He was noted to have 
a voice disturbance, possibly due to sleep apnea, and was 
sent for a voice consultation.

A VA speech pathology consultation report dated in February 
2003, reveals that the veteran reported difficulty with 
hoarseness and described waking up unable to breathe with a 
sensation of phlegm or something stuck in his throat.  He 
also reported a scar on his neck which he indicated dated 
back to the 1969 abscess removal.  He reported spasms and 
cramps which were alleviated by head turning gestures.  The 
examiner felt that the veteran exhibited significant 
dysphonia.  He was noted to be overweight and have some 
bronchial problems, needing extensive work on breath support 
and re-establishing a more normal optimal voice.

A VA outpatient treatment record dated in April 2003 reveals 
that the veteran reported a 34 year history of hoarseness 
from a pool stick injury to the throat, with subsequent left 
neck abscess with incision and drainage.  A history of 
smoking was noted.  The diagnosis was hoarseness, with a left 
vocal cord slow and out of phase due to prior trauma.

A VA examination report dated in October 2003 reveals that 
the veteran's entire claims file was reviewed by the examiner 
in conjunction with conducting the examination of the 
veteran.  The veteran reported an injury to his throat in 
service which resulted in the retropharyngeal abscess, 
incision, and drainage.  He described that, after his 
hospitalization in service, he returned to active duty and 
did not have any further complaints about his throat until 
discharge.  He indicated that his voice was normal, but that 
if he became excited, he could not speak for one to two 
seconds, and then he could speak, but he would be hoarse and 
have to clear his throat, after which his voice would be 
fine.  Physical examination revealed a normal posterior 
pharynx.  There was a well-healed 15 centimeter surgical scar 
on the neck.  His voice was slightly husky but good.  He was 
unable to yell, and reported getting hoarse if he tried.  The 
diagnosis, in pertinent part, was mild dysphonia, less likely 
than not service connected.

During the December 2004 video conference hearing before the 
undersigned Acting Veterans Law Judge, the veteran asserted 
that he injured his throat during service while playing pool, 
wherein a pool stick accidentally went down his throat.  He 
indicated that a fellow service-man pulled out the stick, and 
he was taken to the hospital.  He added that at some point 
that night, he developed an abscess, and he underwent a 
surgical procedure to have it drained.  He described that 
since that time, he has experienced residuals which included 
scarring, swelling, coarseness in his voice, cramping, and 
soreness.

A VA examination report dated in August 2007 reveals that the 
veteran's entire claims file was reviewed by a VA physician 
in conjunction with conducting the examination of the 
veteran.  The veteran reported a history of the 1969 in-
service injury to the left side of the pharynx as previously 
described above.  He described that he continued to be 
hoarse, specifically when excited or when he would talk for 
more than a few minutes.  He reported a loss in the ability 
to yell or shout.  He denied any swelling or interference 
with breathing through his nose.  It was noted that he had 
some feeling of dripping in the throat.  The veteran would 
clear his throat on a regular basis every few minutes, 
because he would feel a tickle in the posterior area of his 
throat.  There was no noted purulent discharge or sinusitis, 
and no evidence of chronic sinusitis.  Physical examination 
revealed an eight centimeter well-healed scar diagonally 
across the left anterior part of his neck.  It was slightly 
adherent to the underlying tissue in the upper third.  The 
veteran would swallow normally without pain.  He would get 
hoarse after speaking for about one or two minutes.  No 
masses or nodes were felt in the neck, and the thyroid was 
not felt to be enlarged.  Internal examination of the throat 
was essentially unremarkable.  There was no evidence of 
scarring, and he had a narrow posterior pharynx.  The tonsils 
were slightly enlarged without any significant exudate.  The 
tongue and the remainder of the mouth were essentially 
unremarkable.  The diagnosis was mild dysphonia.  The 
examiner opined that there was no evidence that the veteran 
had a continuing problem after his 1969 surgery.  There was 
no evidence of any continuing problem up until 2002, when he 
was initially seen at a VA medical facility.  The veteran had 
several other risk factors, including smoking, drinking, and 
obstructive sleep apnea, all of which could have contributed 
to his dysphonia. The examiner concluded that absent better 
documentation of a continuing problem, he could not connect 
the incident in 1969 with his present condition without 
resorting to unfounded speculation.

Residual surgical neck scarring

The Board finds the evidence of record clearly demonstrates 
that the veteran underwent specialized treatment for a 
retropharyngeal abscess during service which involved a 
transverse skin incision of the neck.  The October 2003 and 
August 2007 VA examinations each revealed a well-healed 
surgical scar of the neck.  While the examiners in each 
examination could not provide a nexus between many of the 
reported residuals to service, they did not establish that 
the well-healed surgical scar of the neck was not a residual 
of the in-service incision during the removal of the 
retropharyngeal abscess.  During his December 2004 video 
conference hearing, the veteran described that his current 
scar on the neck was from the 1969 in-service incision during 
the removal of the retropharyngeal abscess.  

Resolving reasonable doubt in the veteran's favor, the Board 
concludes that the evidence of an incision to the neck 
following a retropharyngeal abscess during service, and the 
current evidence of a surgical scar on the veteran's neck, 
coupled with the veteran's statements, provide sufficient 
support to grant the veteran's claim for service connection 
for residual surgical neck scarring.

Further inquiry could be undertaken with a view towards 
development of the claim so as to obtain an additional 
medical opinion.  However, under the benefit of the doubt 
rule, where there exists "an approximate balance of positive 
and negative evidence regarding the merits of an issue 
material to the determination of the matter," the veteran 
shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 
52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 
206-207 (1994). 

Therefore, resolving all reasonable doubt in favor of the 
veteran, the Board concludes that the veteran likely incurred 
residual surgical neck scarring as a result of the neck 
incision following a retropharyngeal abscess during his 
period of active service.  See Ashley, 6 Vet. App. at 59, 
citing 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  
Accordingly, service connection for residual surgical neck 
scarring is granted.

Residuals of a throat and neck injury, 
to include retropharyngeal abscess, manifested by mild 
dysphonia

With regard to the veteran's claimed residuals of a throat 
and neck injury (other than residual neck scarring), to 
include retropharyngeal abscess manifested by mild dysphonia, 
the Board finds that the preponderance of the evidence is 
against the claim for service connection.  While there is 
evidence of a retropharyngeal abscess during service which 
was treated with a surgical incision to the neck, there is no 
evidence of record that the veteran's currently reported 
swelling, coarseness in his voice, cramping, and soreness, 
and diagnosed dysphonia, are etiologically related to his 
period of active service.  The veteran's separation 
examination report showed that his head, face, neck, mouth, 
and throat, were clinically normal at separation, and the 
veteran, himself, indicated that he had never had throat 
trouble of any kind.  The separation examination report is 
highly probative as to the veteran's condition at the time of 
his release from active duty, as it was generated with the 
specific purpose of ascertaining the veteran's then-physical 
condition, as opposed to his current assertion which is 
proffered in an attempt to secure VA compensation benefits.  
Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that 
although formal rules of evidence do not apply before the 
Board, recourse to the Federal Rules of Evidence may be 
appropriate if it assists in the articulation of the reasons 
for the Board's decision).  The weight of the service medical 
records, including the December 1969 separation examination, 
is greater than subsequent VA outpatient treatment records 
which may be based on a history as provided by the veteran.

The first medical evidence of record of symptoms which may be 
associated with dysphonia following service is not until the 
January 2003 VA outpatient treatment record which revealed a 
voice disturbance possibly due to sleep apnea, and the 
February 2003 VA outpatient treatment record showing a 
diagnosis of dysphonia.  This diagnosis was more than 33 
years following discharge from service.  Evidence of a 
prolonged period without medical complaint, and the amount of 
time that elapsed since military service, can be considered 
as evidence against the claim.  Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).

The Board finds probative the October 2003 opinion of the VA 
examiner which concluded that the veteran's mild dysphonia 
was less likely than not connected to service, and the August 
2007 opinion of the VA examiner which concluded that the 
there was no evidence of a continuing problem after his 1969 
surgery, and that he had several other risk factors, 
including smoking, drinking, and obstructive sleep apnea, 
which could have contributed to his dysphonia.  These 
opinions are considered probative as they are definitive and 
based upon a complete review of the veteran's entire claims 
file.  Furthermore, the August 2007 opinion is supported by 
detailed rationale.  Accordingly, they are found to carry 
significant probative weight. Among the factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims file and the thoroughness and detail of 
the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  The veteran has not provided any competent medical 
evidence to rebut the opinions against the claim or otherwise 
diminish their probative weight.  See Wray v. Brown, 7 Vet. 
App. 488, 492-93 (1995).

Additionally, in the August 2007 VA examination report the 
examiner added that absent better evidence of a continuing 
problem, he could not connect the incident in 1969 with his 
present condition without resorting to unfounded speculation.  
As a causal relationship could not be determined by the 
examiner, for the Board to conclude such a relationship would 
also be speculation, and the law provides that service 
connection may not be based on a resort to speculation or 
remote possibility. 38 C.F.R. § 3.102 (2007); Obert v. Brown, 
5 Vet. App. 30, 33 (1993).

The competent medical evidence of record shows that the 
veteran's currently diagnosed dysphonia was not caused by, or 
resulted from, his period of active service.  As the medical 
evidence of record has not established a nexus between the 
currently diagnosed dysphonia and service, service connection 
must be denied.  See Hickson, 12 Vet. App. at 253.

To the extent that the veteran claims that he has current 
residuals of a throat and neck injury manifested by 
dysphonia, swelling, coarseness in his voice, cramping, and 
soreness that are related to his active service, his 
assertions cannot be deemed competent as it has not been 
demonstrated that as a layperson, he is qualified to render a 
medical opinion regarding matters, such as diagnoses and 
determinations of etiology, calling for specialized medical 
knowledge.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).

Accordingly, the veteran's claim of entitlement to service 
connection for residuals of a throat and neck injury, other 
than surgical scarring, to include retropharyngeal abscess 
manifested by mild dysphonia, is denied.  Although the 
veteran is entitled to the benefit of the doubt where the 
evidence is in approximate balance, the benefit of the doubt 
doctrine is inapplicable where, as here, the preponderance of 
the evidence is against the claim of entitlement to service 
connection for residuals of a throat and neck injury, to 
include retropharyngeal abscess, manifested by mild 
dysphonia.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 
49.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for residual surgical neck scarring is 
granted.

Service connection for residuals of a throat and neck injury, 
other than residual surgical neck scarring, to include 
retropharyngeal abscess manifested by mild dysphonia, is 
denied.



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


